DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroaki et al. (JP2008-080543, hereinafter “Hiroaki”).
In regard to claim 1, Hiroaki discloses a multilayer coextrusion film that is used for a lid material or a top material for a packaging material made of a non-woven fabric [0001]. The film is an easy-to-open composite film [0007].  The film comprises a seal resin layer (A), a resin layer (B), and a resin layer (C) that are laminated in the order of (A)/(B)/(C) [0008-0009]. Thus, resin layer (B) is an interlayer. 
The seal resin layer (A) is one superficial layer to be bonded to the resin-based nonwoven fabric [0064]. The resin layer (B) is formed of an ethylene based resin [0022]. Hiroaki discloses 0C) of the polyethylene is 3 to 10 g/10 minutes at 1900C [0022]. The surface layer (C) is another superficial layer [0026 and 0042]. 
	The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art relevant for all they contain. MPEP 2123. 
In regard to claim 2, Hiroaki discloses that seal resin layer (A) comprises polyethylene as a main component [0014] and resin layer (C) comprises polyethylene as a main component [0026], thus each layer contains an olefin-based resin as a main resin component. 
	In regard to claim 3, Hiroaki discloses that the melt flow rate of the polyethylene component of heat-seal layer (A) is preferably 5 to 40 g/10 minutes at 1900C [0016].
	In regard to claim 4, Hiroaki discloses that the sealant film is used for a wide variety of polyethylene-based packaging material that include polyethylene-based resins mixed with non-woven fabrics [0012]. Thus, a resin-based non-woven fabric that is a polyethylene-based nonwoven fabric. 
	In regard to claim 6, Hiroaki discloses comparative example 3 where a mixed resin of 70 parts by mass of LLDPE and 30 parts by mass of polybutene-1 resin was used [0054].
	In regard to claim 7, Hiroaki disclose that the melt flow rate (1900C) of the polyethylene is 3 to 10 g/10 minutes at 1900C [0022].
	In regard to claim 8, Hiroaki discloses that the melt flow rate of the polyethylene component of heat-seal layer (A) is preferably 5 to 40 g/10 minutes at 1900C [0016].
	In regard to claim 9, Hiroaki discloses that the polyolefin-based resin as the main resin component, and a content of polyolefin-based resin is 70-90% by mass [0009].
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
The applicant argues that Hiroaki clearly lacks an anticipatory example of the claimed invention because the content of resin (B), ratio of (b1) to (b2), is outside the range expressly taught in Hiroaki. 
In response, Hiroaki discloses comparative example 3 where a mixed resin of 70 parts by mass of LLDPE and 30 parts by mass of polybutene-1 resin was used [0054]. The melt flow rate (1900C) of the polyethylene is 3 to 10 g/10 minutes at 1900C [0022]. The surface layer (C) is another superficial layer [0026 and 0042]. 
	The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art relevant for all they contain. MPEP 2123. 
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123. Thus, comparative example 3 is used as an anticipatory example as disclosing the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782